Appeal by defendant from a judgment of the County Court, Nassau County, rendered July 2, 1973, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial granted. Appellant raised no question as to the facts on this appeal. Because of the circumstantial nature of the proof against defendant, it was reversible error to receive into evidence, pursuant only to CPLR 4518, a pawnbroker’s pledge form which recited that the signatory was the owner of the property described in the form and which bore the signature “Leon O’Briskie”. Notwithstanding that the property pledged was shown to have been the property allegedly stolen, and that the form set forth addresses at which defendant had resided, the form was admissible under CPLR 4518 only to prove the pledge by one holding himself out as Leon O’Briskie. In the absence of any other evidence that defendant was the pledgor, the pawnbroker’s form was not receivable to prove that defendant was the pledgor (Hall v. Plymouth Discount Corp., 23 A D 2d 835). Martuseello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.